HATCH, J.,
(concurring.) The evidence presented by plaintiff would have authorized the jury to find that he was in fact unacquainted with the engine, in its construction and method of operation, and that he was placed at work upon it without knowledge or instruction of the dangers attending the work, except as the same was open and apparent to the ordinary workman. I am not prepared to adopt the view that the liability to injury, such as was received by plaintiff, and the manner of its infliction, was so apparently obvious that the plaintiff can be said to have assumed it. The step from which he slipped was 11 inches wide. This was apparent, and he assumed what risk there was in it's use as a step. *557But the working of the engine covered it, from time to time, with oil, of which it may safely be assumed plaintiff had no knowledge before he entered upon the performance of his duties. This circumstance created a dangerous step; and while plaintiff was doubtless chargeable with knowledge that if he came in contact with the fly wheel he would be injured, yet I do not think, as matter of law, that he was chargeable with knowledge that the step would be rendered slippery and dangerous by the action of the engine. At least, he would not have been so chargeable when he entered upon the performance of his duties; and whether the knowledge which he thereafter acquired, in the short time he was at work, sufficiently apprised him of the danger, in the view taken, presents a question of fact, and made a case for the jury, considering all the circumstances. That the place was not reasonably safe, seems clear. That it could be made safe without difficulty, or detriment to the working of the engine, seems equally so. Its unsafe condition was known to the master, and its foreman suggested how it could be made safe. Within the authorities of Pantzar v. Mining Co., 99 N. Y. 368, 2 N. E. Rep. 24; Davidson v. Cornell, 132 N. Y. 234, 30 N. E. Rep. 573; McGovern v. Railroad Co., 123 N. Y. 280, 25 N. E. Rep. 373; and many others,—I am of opinion that this case presented a question for the jury. Nothing is found in conflict with this view in Hickey v. Taaffe, 105 N. Y. 26, 12 N. E. Rep. 286. The whole question turns upon whether the danger was so open and obvious that plaintiff took the risk. The facts of that case admitted of no other conclusion. The facts here, for reasons stated, admit of the conclusion that the attendant risks were not so obvious and open that the case can be disposed of as a question of law. The conclusion is therefore reached that the exceptions should be sustained, and the motion for a new trial granted; costs to abide the event.